



AVERTISSEMENT

Le président du comité qui entend cet
    appel ordonne que lordonnance suivante soit jointe au dossier :

Lordonnance limitant la publication
    dans cette instance, en vertu des paragraphes 486.4 (1), (2), (3) ou (4) ou en
    vertu des paragraphes 486.6 (1) ou (2) du
Code criminel
, est
    maintenue. Ces dispositions du
Code criminel
stipulent ce qui suit :

486.4(1) Sous réserve du paragraphe
    (2), le juge ou le juge de paix qui préside peut rendre une ordonnance
    interdisant de publier ou de diffuser de quelque façon que ce soit tout
    renseignement qui permettrait détablir lidentité dun plaignant ou dun
    témoin dans les procédures relatives à :

a) lune des infractions
    suivantes;

(i) une infraction prévue aux
    articles 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1,
    173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 ou 347,

(ii) une infraction prévue aux
    articles 144 (viol), 145 (tentative de viol), 149 (attentat à la pudeur dune
    personne de sexe féminin), 156 (attentat à la pudeur dune personne de sexe
    masculin) ou 245 (voies de fait ou attaque) ou au paragraphe 246(1) (voies de
    fait avec intention) du
Code criminel
, chapitre C-34 des Statuts
    révisés du Canada de 1970, dans leur version antérieure au 4 janvier 1983,

(iii) une infraction prévue aux
    paragraphes 146(1) (rapports sexuels avec une personne de sexe féminin âgée de
    moins de 14 ans) ou (2) (rapports sexuels avec une personne de sexe féminin
    âgée de 14 à 16 ans) ou aux articles 151 (séduction dune personne de sexe
    féminin âgée de 16 à 18 ans), 153 (rapports sexuels avec sa belle-fille), 155
    (sodomie ou bestialité), 157 (grossière indécence), 166 (père, mère ou tuteur
    qui cause le déflorement) ou 167 (maître de maison qui permet le déflorement)
    du
Code criminel
, chapitre C-34 des Statuts révisés du Canada de 1970,
    dans leur version antérieure au 1 er janvier 1988

b) deux infractions ou plus dans
    le cadre de la même procédure, dont lune est une infraction visée aux
    sous-alinéas a)(i) à (iii).

(2) Dans les procédures relatives à
    des infractions visées aux alinéas (1)a) ou b), le juge ou le juge de paix qui
    préside est tenu :

a) daviser dès que possible les
    témoins âgés de moins de dix-huit ans et le plaignant de leur droit de demander
    lordonnance;

b) de rendre lordonnance, si le
    poursuivant, le plaignant ou lun de ces témoins lui en fait la demande.

(3) Dans les procédures relatives à
    une infraction visée à larticle 163.1, le juge ou le juge de paix rend une
    ordonnance interdisant de publier ou de diffuser de quelque façon que ce soit
    tout renseignement qui permettrait détablir lidentité dun témoin âgé de
    moins de dix-huit ans ou dune personne faisant lobjet dune représentation,
    dun écrit ou dun enregistrement qui constitue de la pornographie juvénile au
    sens de cet article.

(4) Les ordonnances rendues en vertu
    du présent article ne sappliquent pas à la communication de renseignements
    dans le cours de ladministration de la justice si la communication ne vise pas
    à renseigner la collectivité. 2005, ch. 32, art. 15; 2005, ch. 43, al. 8(3)b).

486.6(1) Quiconque transgresse une
    ordonnance rendue conformément aux paragraphes 486.4(1), (2) ou (3) ou 486.5(1)
    ou (2) est coupable dune infraction punissable sur déclaration de culpabilité
    par procédure sommaire.

(2) Il est entendu que les
    ordonnances mentionnées au paragraphe (1) visent également linterdiction, dans
    les procédures pour transgression de ces ordonnances, de diffuser ou de publier
    de quelque façon que ce soit tout renseignement qui permettrait détablir
    lidentité de la victime, du témoin ou de la personne associée au système
    judiciaire que lordonnance vise à protéger. 2005, ch. 32, art. 15.




COUR DAPPEL DE LONTARIO

Référence
: R. c. Pagé, 2014 ONCA 412

DATE: 20140520

DOSSIER: C56321

Les juges Weiler, van Rensburg
    et Pardu

ENTRE

Sa Majesté La Reine

Intimée

et

David Pagé

Appelant

Marc Gauthier, pour lappelant

Philippe G. Cowle, pour lintimée

Date de laudience : le 14 mai 2014

Décision rendue séance tenante

Sur lappel de la condamnation prononcée
    le 29 juin 2012 par la juge Maria T. Linhares de Sousa de la Cour supérieure de
    justice.

INSCRIPTION

[1]

Lappelant, qui avait 21 ans au moment des
    infractions, a été déclaré coupable de trois crimes sexuels envers la
    plaignante, M.D., qui avait 15 ans. La déclaration de culpabilité reposait sur
    deux fondements indépendants :

(1)

lappelant avait eu des relations sexuelles avec
    une enfant âgée de moins de 16 ans, sans avoir pris toutes les mesures
    raisonnables pour sassurer de son âge; et

(2)

lappelant avait eu des rapports sexuels avec la
    plaignante sans quelle lui donne son consentement.

[2]

Nous sommes davis que la juge de première
    instance na pas commis derreur dans ses conclusions ni dans sa manière dutiliser
    la preuve de faits similaires.

[3]

Les arguments présentés ne suggèrent aucune
    erreur qui serait capable de remettre en question la détermination par la juge que
    lappelant navait pas pris toutes les mesures raisonnables pour sassurer de
    lâge de la plaignante. Lappel est donc rejeté.

« Karen
    M. Weiler j.c.a. »

« K.
    van Rensburg j.c.a. »

« G. Pardu j.c.a. »


